Case 8:20-cv-01497-WFJ-JSS Document 7-6 Filed 07/20/20 Page 1 of 3 PagelD 198

Exhibit
66 i?
Case 8:20-cv-01497-WFJ-JSS Document 7-6 Filed 07/20/20 Page 2 of 3 PagelD 199

Paycheck Protection Program OMA Control Now 3245-0407
Borrower Application Form Expiration Date: 69/30/2020

 

 

Check One: —Q Sole proprietor © Partnership 0 C-Corp @ S-Corm OQ LLC DBA or Tradename if Applicable
Q independent contractor O Eligible self-employed individual
©} 501(c)(3) nonprofit, €) 501(c)(19) veterans organization
C} Tribal business (sec. 31(b)(2)(C) of Small Business Act) © Other

 

Business Legal Name
AL-ROB CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Business Address : : Bs ‘Business ‘TIN (EIN, SSN) | - Business Phone
4715 NORTH LOIS AVE XX-XXXXXXX |(606)215-0632
Primary Contact). Email Address
TAM PA, FL 336 1 4 SAMANTHA BUTTERY | SAMANTHABUTTERY@GMAIL.COM
Net : ployees:| 10
Average Monthly Payroll: $ x 2.5.4 EIDE, Net of af $ Number of Employees:
13,151.82] Advance (Applicant | 36994,28 | Number of Employe
Equals Loan Request:
Purpose of the loan ee? ee
(select more than one): []payrott Oease/ Mortgage Interest Utilities [other (explain):

 

 

Applicant Ownership

List all owners of 20% or more of the equity of the Applicant. Attach a separate sheet if necessary.

 

 

 

OwnerName
SCHEDULE ATTACHE

 

 

 

 

 

 

 

 

 

 

 

 

[ : : Question : * oh | Yes | No |

}, Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible,
voluntarily excluded from participation in this transaction by any Federal department or agency, or presently involved in any Cc] [a]
banknuptcy?

2, Has the Applicant, any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a direct or L) Tz]
guaranteed loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and
caused a loss to the government?

Cf

3. Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other
business? If yes, list all such businesses and describe the relationship on a separate sheet identified as addendum A.

4. Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes, C [a]
provide details on 4 separate sheet identified as addendum B.
Ef questions (5) or (6) ave answered “Yes.” the loan will not be approved.

| Question Eee Yes] No |

5. Is the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject o [a]
to an indictment, criminal information, arraignment, or other means by which formal criminal charges are

brought in any jurisdiction, or presently incarcerated, or on e- or parole?
Initial here to confirm your response to question 5

6. Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1)

 

been convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been Cl [a]
placed on any form of parole or probation (including probatign before judgment)?
Initial here to confirm your response to question 6 b 6

7, Is the United States the principal place of residence for all employees of the Applicant included in the [=] C]

Applicant's payroll calculation above?

8. Is the Applicant a franchise that is listed in the SBA's Franchise Directory? Cc] [ia]

SBA Form 2483 (04/20)
Case 8:20-cv-01497-WFJ-JSS Document 7-6 Filed 07/20/20 Page 3 of 3 PagelD 200

SS Paycheck Protection Program

Borrower Application Form

 

Ihave read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand them.
The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the
Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title 1 of the Coronavirus
Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Rule). emgl

The Applicant (1) is an independent contractor, eligible self. individual, or sole proprietor or (2) loys no more

than the greaies oF S00 cr celenees or, ifapploabte the sie sintoed in menbet ofeonione established by the SBA in 13

C.F.R. 121.201 for the Applicant's industry.

I will comply, whenever applicable, with the civil rights and other limitations in this form.

All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the
Paycheck Protection Program Rule.

To the extent feasible, I will purchase only American-made equipment and products,

The Applicant is not engaged in any activity that is illegal under federal, state or local law.

Any loan received by the Applicant under Section 7(b){2) of the Small Business Act between January 31, 2020 and April 3, 2020 was
for a purpose other than paying payroll costs end other allowable uses loans under the Paycheck Protection Program Rule,

For Applicants who are individuals: I authorize the SBA to request criminal record information about me from criminal justice agencies for the
purpose of determining my eligibility for programs authorized by the Small Business Act, as amended.

CERTIFICATIONS
The authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:

RRB BR RR

Of.

The Applicant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid independent
contractors, as reported on Form(s) 1099-MISC,

Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

The funds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility payments,
as specified under the Paycheck Protection Program Rule; I understand that if the funds are knowingly used for unauthorized purposes,
the federal govemment may hold me legally liable, such as for charges of fraud.

The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant’s
payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered utilities
for the eight-week period following this loan.

1 understand that loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
covered reat payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payrolll costs,

During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not end will not receive another
loan under the Paycheck Protection Program.

I further certify that the information provided in this application and the information provided in all supporting documents and
forms is true and accurate in all material respects, I understand that knowingly making a false statement to obtain a guaranteed foan
from SBA is punishable under the law, including under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two years and/or a fine of not more than $5,000; and, if
SaOre the Oe cally insured instintion, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not
more 1,000,000.

[ acknowledge that the lender will confirm the eligible loan amount using required documents submitted. I understand,
acknowledge and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives,
including authorized representatives of the SBA Office of Inspector General, for the purpose of compliance with SBA Loan
Program ts and all SBA reviews. .

= fT 7-15-20

Signature of Autho presentative of Applicant Date

Senda Sbeubbere Mew, bey
Print Name —

 

Title

SBA Form 2483 (04/20)
